Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 claims the first chamfer "intersects" the cushion teeth and cushion hub, but the specification does not back up this limitation, as the specification describes only that the chamfer extends at an angle to connect the top surface and second end face of the base (cushion hub), as stated in paragraph 0042 of the specification. Additionally, if such a limitation existed in the specification, there is no description or information given to reasonably convey what "intersecting" would mean such that it would not function the same as "connecting" the top surface and cushion hub, as the applicant implies there is a difference between the two terms, "intersecting" and "connecting", in claim 16. In order for claim 16 to be different from the withdrawn claim 1, the term "intersect" would have to have a different function or meaning than the term "connecting" as used in claim 1, otherwise the two claims would still cover the same material and claim 16 would be rejected on the same basis as claim 1 in the previous office action. As no definition is given to define "intersecting", it is assumed that what the applicant means by "intersecting" is that the second end face of the sprocket cushion teeth are at an angle 
Claim16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification only specifies that the chamfers (254a-254c) “join the second axial end and the first radially outermost surface” of the cushion ring, or otherwise joins the end face of the cushion ring (which is defined as the end face for both the tooth and base sections of the cushion, as stated in the specification and seen in figure 4) and the radially outermost surface (top surface of the tooth or valley). The end faces of the tooth and base sections of the cushion are not defined to be different.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation of “one of a fillet radius and a second chamfer” is indefinite as it is not clear whether there is a both a fillet radius and second chamfer formed on each cushion tooth or if there is one fillet radius or second chamfer formed on each cushion tooth. Additionally, the Applicant Argument argues the limitations of one “fillet radius or second chamfer”, contrary to the one “fillet radius and second chamfer” recited in the claims. Should the claims be read to mean one fillet radius and second chamfer formed on each sprocket cushion, the specification still doesn’t provide any content for such a limitation, as further described below. For the sake of examination, and taking the Applicant Argument into 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Nowhere in the specification is a second chamfer on each cushion in addition to the first chamfer described. Instead, a chamfer 254a is detailed to be formed on one cushion and a chamfer 254b is detailed to be formed in the same position and manner as chamfer 254a on the second cushion, and not on the same cushion as chamfer 254a as a second chamfer as claim 16 recites. Should the limitation of claim 16 be clarified to say that the second chamfer is not the chamfer 254b formed on the second cushion, but an additional chamfer, then there is lack of antecedent basis for the second chamfer, as only one chamfer for each sprocket cushion is disclosed in the specification. Additionally, as it is hereon assumed that the claim is meant to recite “one of a fillet radius or a second chamfer”, there is still a lack of antecedent basis for such a limitation as the specification does not detail a fillet and chamfer being interchangeable, but rather that a fillet may be formed on the chamfer to round the edges of said chamfer. Chamfering a chamfer does not make any design sense or have any purpose and is also not mentioned in the specification
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 2003/0228950 A1).
Regarding claim 16, Young teaches a sprocket assembly comprising:
	a sprocket (10) having a sprocket hub (14) and a plurality of sprocket teeth (20), the sprocket teeth being fixedly coupled to the sprocket hub and extending radially outwardly therefrom, the sprocket teeth being spaced circumferentially apart at the sprocket hub to form a plurality of sprocket valleys (22), each of the sprocket valleys being disposed between an adjacent pair of the sprocket teeth (Young, paragraph 0037 and figs 1-2a);
	a pair of sprocket cushions (30a), each of the sprocket cushions having a cushion hub (40a) and a plurality of cushion teeth (pads 42a) that are fixedly coupled to and extend radially outwardly from the cushion hub (Young, paragraphs 0030-0038 and figs 1-2a), the cushion hub being mounted on the sprocket hub such that the cushion teeth abut a respective axial surface of the sprocket (Young, paragraphs 0030-0038 and figs 1-2a);
	wherein a first chamfer (see pic 1 below) is formed on an axial side (32a and 32b) of each of the sprocket cushions that faces away from the sprocket teeth, the first chamfer intersecting the cushion teeth and the cushion hub (see pic 1 below and fig 2a); and
	wherein one of a fillet radius or a second chamfer (see first fillet and second fillet in pic 1 below) is formed on each of the cushion teeth and extends between a radially outer surface (46a) of an associated one of the cushion teeth and the first chamfer (Young, paragraphs 0030-0038 and figs 1-2a).

    PNG
    media_image1.png
    389
    396
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2003/0228950).
Regarding claim 17, Young teaches the sprocket assembly of claim 16 disclosed above, but fails to disclose that a magnitude of an angle that forms the first chamfer as measured between the first chamfe3r and the radially outer surface of the cushion teeth is greater than or equal to 15 degrees and less than or equal to 75 degrees. It would have been obvious to one having ordinary skill in the art, however, to make the angle of the chamfer within the range of 15 degrees to 75 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, the applicant has not disclosed that a chamfer angle between 15 degrees and 75 degrees solves any stated problems or is for any particular purpose, and is a In re Dailey, 149 USPQ 47.  

Regarding claim 18, Young teaches the sprocket assembly of claim 17 disclosed above, but fails to teach that the magnitude of the angle is about 60 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the magnitude of the angle of the chamfer about 60 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, the applicant has not disclosed that a chamfer angle between 15 degrees and 75 degrees solves any stated problems or is for any particular purpose, and is a matter of design choice absent persuasive evidence that the particular configuration (i.e. angle) of the chamfer of the claimed invention is significant. In re Dailey, 149 USPQ 47.  
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. The newly filed claims 16-18 disclose essentially the same limitations and content as the previously rejected claims 1-15 previously presented while using different terminology to work around the rejections. Young still teaches the same structure being claimed by the applicant as disclosed above and in the previous office action. Additionally, the argument that Young does not teach the first chamfer intersection the cushion teeth and the cushion hub is not persuasive as Young teaches such an interference chamfer in every valley of the sprocket cushion. It is not disclosed in the claims nor the specification of the instant application that the chamfer has to be a continuous chamfer around the whole circumference of the sprocket, just that a chamfer must .
Even if the applicant were to add that the chamfer continuously intersects both the cushion teeth and the cushion hub uninterrupted throughout the whole circumference of the sprocket cushion, Hayami et al (prior art introduced in the previous office action and mentioned in the Applicant Arguments) teaches a chamfer that continuously intersects both the cushion teeth and the cushion hub uninterrupted throughout the whole circumference of the sprocket cushion. Hayami et al, alone or in combination with Young, teaches all the limitations of claims 16, 17, and 18.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Specifically on page 4 of Applicant Arguments, applicant argues that Young discloses an arrangement where a fillet radius is employed “only around the teeth and valleys of the sprocket cushion”, but does not disclose how this is any different from the first chamfer that intersects both the cushion teeth and cushion hub of the sprocket cushion, as the chamfer taught by Young “intersects” (as best understood to mean chamfers between the cushion hub and side of the cushion tooth) the sprocket cushion hub and the cushion teeth in the valleys of the sprocket cushion. The claims, and even the specification, of the application do not mention or disclose that the chamfer is continuously between a side surface of the cushion tooth and cushion base, and even if either did disclose such a limitation, it would be an obvious design choice to one in the art to angle the cushion teeth. This assumed interpretation of the term “intersects” is also not explained in the Applicant Arguments, and no .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young (US 2017/0030453 A1), Haesloop (US 8202185 B2), Crump et al (US 2016/0003340 A1), Roh (US 2015/0176692 A1), Hamilton (US 2003/0176251 A1), Sugita et al (US 2001/0018379 A1), Hayami et al (US 2011/0300977 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R.K./Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651